Citation Nr: 0604379	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  97-05 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
fungal infection of the ears.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active military service from April 1950 to 
April 1953 in the United States Army and from January 1961 to 
January 1963 in the United States Navy.  He also had periods 
of active duty for training and inactive duty training in the 
Army National Guard from August 1974 to October 1990.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  March 1996 by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that: a rating decision in August 1965 denied 
entitlement to service connection for a back disorder on the 
bases that a medical finding had been made while he was on 
active duty that his complaints of backache were of 
psychogenic origin and were related to his schizoid 
personality disorder which pre-existed his active military 
service and that a medical examination at the time of his 
separation from his second period of active service in 
January 1963 had shown his spine and other musculoskeletal 
system to be normal; and a rating decision in January 1966 
confirmed and continued the denial of service connection for 
a back disorder.  The Board also notes that a rating decision 
in February 1967 denied entitlement to service connection for 
external otitis, left ear, on the bases that medical evidence 
of record first showed the ear condition in December 1958 
between the veteran's two periods of active service and that 
that medical examinations at the times of entrance upon his 
second period of active service in January 1961 and his 
separation from that period of active service in January 1963 
had been negative for any disorder of the ears.  The veteran 
did not initiate and complete a timely appeal to the Board of 
the August 1965, January 1966, and February 1967 RO decisions 
and, consequently, those rating decisions became final.  See 
38 U.S.C.A. § 7105 (West 2002).  

The Board notes further that a rating decision in December 
1993 found that new and material evidence to reopen the 
claims of entitlement to service connection for a back 
disorder and for ear fungus had not been received.  

In a statement received in July 1995, the veteran requested 
that the RO obtain records of his treatment at two VA medical 
facilities and reopen his claims for service connection for a 
back disorder and fungal infection of the ears.  The RO 
proceeded to obtain the VA treatment records identified by 
the veteran and in the March 1996 rating decision found that 
the additional evidence was not new and material so as to 
warrant reopening of the claims for service connection for a 
back disorder and fungal infection of the ears.  The current 
appeal on those issues ensued.

A Board decision dated September 17, 2002, denied the 
veteran's appeal on all issues listed on the first page of 
this decision.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court), which, in a June 2004 memorandum decision, held that 
the Board's September 17, 2002, did not show that VA had 
fulfilled the duty to notify pursuant to the Veterans Claims 
Assistance Act of 2000 with regard to the issues of whether 
new and material evidence had been received to reopen the 
veteran's claims for service connection for a back disorder 
and for fungal infection of the ears.  In its June 2004 
memorandum decision, the Court also held that the report of a 
VA audiological examination in February 2001 failed to show 
compliance by VA with the remand orders of a December 1998 
Board remand of the issue of entitlement to service 
connection for hearing loss and that, therefore, the holding 
of the Court in Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(a remand by the Board confers on the claimant, as a matter 
of law, the right to compliance with the remand orders) had 
not been complied with in this case.  The Court vacated the 
Board's September 17, 2002, decision and remanded the case to 
the Board for further proceedings and readjudication 
consistent with the Court's decision.

In January 2005, the Board remanded this case to the RO via 
the VA Appeals Management Center (AMC) in Washington, DC, for 
notification and development action.  The case was returned 
to the Board in September 2005.  The appeal is again being 
REMANDED to the RO via the AMC.  


REMAND

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated a regulation which permitted 
the Board to consider additional evidence received after an 
appeal to the Board had been certified by an agency of 
original jurisdiction (AOJ) without having to remand the case 
to the AOJ for initial consideration and without having to 
obtain the appellant's waiver.  The Federal Circuit held that 
such regulation was contrary to 38 U.S.C. § 7104(a), which 
provides that all questions in a matter subject to decision 
by the VA Secretary shall be subject to "one review on 
appeal" to the Secretary, with the final decision on such 
appeals being made by the Board.     

In this case, on August 18, 2005, the AMC sent a letter to 
the veteran at his last address of record notifying him that, 
subsequent to the actions which the AMC had taken pursuant to 
the Board's January 2005 remand of his claims on appeal, his 
appeal had been re-certified to the Board.  On November 14, 
2005, the Board received from the veteran his written 
statement concerning alleged events and incidents since his 
entrance upon his first period of active military service in 
April 1950 which, according to him, show that he is entitled 
to service connection for a back disorder, fungal infection 
of the ears, and hearing loss.  Having determined that the 
veteran's statement, which was received within the 90-day 
period following the re-certification of his appeal to the 
Board, constituted pertinent additional evidence concerning 
the issues on appeal, the Board sent the veteran-appellant a 
letter dated December 22, 2005, notifying him that he had a 
right to have this item of new evidence reviewed by the AOJ 
for issuance of a supplemental statement of the case, 
pursuant to 38 C.F.R. § 19.31(b)(3) (2005), but that he could 
in writing waive his right to initial AOJ consideration of 
the new evidence and request that the Board proceed with 
adjudication of his appeal without remanding his case to the 
AOJ.  

The Board's December 2005 letter to the veteran informed him 
that, in the event that the Board had not heard from him 
concerning the subject of the Board's letter to him within 45 
days of the date of the letter, the Board would assume that 
he did not wish to have the Board adjudicate his appeal and 
the Board would remand his appeal to the AOJ for review of 
the new evidence.  No response has been received from the 
veteran to the Board's December 22, 2005, letter.  Therefore, 
under the holding by the Federal Circuit in the case referred 
to in the preceding paragraph, the veteran's appeal must be 
remanded to the AMC for initial consideration of his August 
2005 written statement.

There is also, the Board finds, another reason that this case 
must be remanded to the AMC.  The remand orders of the 
Board's January 2005 remand included the following: obtaining 
the opinions of a VA audiologist who had tested the veteran's 
hearing on the questions of the likelihood that the veteran 
has hearing loss which is etiologically related to (1) either 
of his periods of active service, or (2) disease or injury 
incurred during a period or periods of active duty for 
training [ACDUTRA] (usually annual two-week periods of 
training), or (3) an injury incurred during a period of 
inactive duty training (usually weekend drills).  In March 
2005, the veteran underwent the requested VA audiological 
examination.  The examining VA audiologist diagnosed 
bilateral sensorineural hearing loss and stated an opinion 
that the veteran's current hearing loss is not related to his 
periods of active service.  However, with regard to providing 
opinions on the questions of whether the veteran's current 
bilateral hearing loss is etiologically related to disease or 
injury incurred during a period or periods of ACDUTRA or to 
an injury incurred during a period of inactive duty training, 
the examining VA audiologist stated that she "cannot provide 
an opinion."

As noted in the Introduction section of this decision, in 
Stegall the Court held that a remand by the Board confers on 
the claimant, as a matter of law, the right to compliance 
with the remand orders.  Therefore, in the veteran's case, 
having decided that a medical or audiological opinion is 
necessary to decide the veteran's claim of entitlement to 
service connection for hearing loss, see 38 C.F.R. 
§ 3.159(c)(4) (2005), having remanded the case to obtain the 
medical or audiological opinions needed to decide the claim 
on appeal, and having had the case returned without all of 
the necessary opinions having been provided, the Board notes 
that, under the Court's June 2004 memorandum decision in this 
case and the holding in Stegall, securing the requested 
medical or audiological opinion is not optional or 
discretionary.  Because the VA audiologist who evaluated the 
veteran's hearing status and history in March 2005 provided 
only one of the three opinions which she was requested to 
provide by the remand orders of the Board's January 2005 
remand, this case must again remanded to obtain a medical or 
audiological opinion on the questions of questions of whether 
the veteran's current bilateral hearing loss is etiologically 
related to disease or injury incurred during a period or 
periods of ACDUTRA or to an injury incurred during a period 
of inactive duty training.

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should contact the veteran 
and inform 
him that, under the provisions of 
38 C.F.R. § 3.655 (2005), when 
entitlement to benefit cannot be 
established or confirmed without a 
current VA examination or re-examination 
and a claimant, without good cause, fails 
to report for such examination or 
re-examination, an original compensation 
claim shall be rated based on the 
evidence of record.  


2.  The AMC should then arrange for the 
veteran to undergo an examination by a VA 
physician who is a specialist in ear, 
nose, and throat medicine, if available, 
or by another VA physician with 
appropriate training and expertise.  It 
is imperative that the examining 
physician review the pertinent evidence 
in the veteran's claims file, to include 
service medical records and post-service 
records and reports concerning the 
veteran's hearing.  After the records 
review and a clinical examination of the 
veteran's ears, the examining physician 
should respond to the following 
questions: 
(1) Is there at least a 50 percent 
probability or greater that the veteran's 
current bilateral sensorineural hearing 
loss is etiologically related to disease 
or injury incurred during a period or 
periods of ACDUTRA?; and (2) Is there at 
least a 50 percent probability or greater 
that the veteran's current bilateral 
sensorineural hearing loss is 
etiologically related to an injury 
incurred during a period of inactive duty 
training? A rationale for the opinions 
expressed must be provided.  


3.  The AMC should then re-adjudicate the 
remanded claims based on a consideration 
of all of the evidence of record, to 
include the veteran's written statement 
which was received by the Board on 
November 14, 2005.  If the benefits 
sought on appeal are not granted, the 
veteran and his representative should be 
provided with an appropriate supplemental 
statement of the case.  The veteran and 
his representative should be afforded an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matters which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

